Name: Council Implementing Regulation (EU) 2015/2350 of 16 December 2015 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Implementing Regulation
 Subject Matter: international trade;  international affairs;  civil law;  Asia and Oceania
 Date Published: nan

 17.12.2015 EN Official Journal of the European Union L 331/1 COUNCIL IMPLEMENTING REGULATION (EU) 2015/2350 of 16 December 2015 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) No 442/2011 (1), and in particular Article 32(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 January 2012, the Council adopted Regulation (EU) No 36/2012. (2) One person and two entities should no longer be kept on the list of natural and legal persons, entities or bodies subject to restrictive measures set out in Annex II to Regulation (EU) No 36/2012. (3) Regulation (EU) No 36/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) No 36/2012 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2015. For the Council The President C. DIESCHBOURG (1) OJ L 16, 19.1.2012, p. 1. ANNEX The person and two entities listed below, as well as their related entries, are hereby deleted from the list set out in Annex II to Regulation (EU) No 36/2012: A. Persons No 205 Samir Hamsho B. Entities No 68. Syria Steel SA No 69. Al Buroj Trading